Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 1 is objected to because of the following informalities:  “interior having electrical components” should read “interior containing electrical components”.  In the final line, “the stationary first frame unit” should read “the first frame unit” or “the first frame unit which remains stationary”. Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  “wherein the screen displays” should read “wherein the digital display screen displays”. Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  “a plurality of buttons on the central housing unit wherein the plurality of buttons on the central housing unit” should read “a plurality of buttons displaced on the central housing unit wherein the plurality of buttons displaced on the central housing unit”. Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  “remove control” should read “remote control”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “wherein the remote controls more than one 15programmable vent” should read “wherein the remote control controls more than one 15programmable vent”.  Appropriate correction is required.

Claim Interpretation
The term “water resistant” in claim 12 is interpreted as employing any method or device to reduce or eliminate the penetration of water into a system.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hudon (CA2568782A1).
Regarding claim 1, Hudon teaches 
a programmable vent (programmable vent) [abstract] comprising: 
a vent having a top and a bottom wherein the top of the vent is a first frame unit (fixed aperture plate 26) and wherein the bottom of the vent is a second frame unit (vent housing 22)
a central housing unit secured to the first frame unit wherein the central housing unit has an interior having electrical components (Controller module 34 is removably attached to vent housing 22. Controller module 34 includes a controller housing 36 and a controller unit 38 within controller housing 36. Controller unit 38 including a second plurality of electrical terminals 40 resiliently contacting motor terminals 30 when module 34 is mounted in vent housing 22) [0015]
a motor located within the interior of the central housing unit (as shown on fig. 3, the electric motor 28 is within the compartment of vent housing 22 for housing controller module 34) wherein the motor is capable of moving the second frame unit of the vent with respect to the stationary first frame unit (actuator 28 is connected to louvers 14 and housing 22) [0015]

Regarding claim 2, Hudon teaches the programmable vent of claim 1 
wherein central housing unit is selectively 15removable from the first frame unit of the vent (Removable controller/timer module 34 can be removed from programmable vent 20, for reprogramming, repair, and/or replacement, or replacement of the batteries, without disturbing the mechanical configuration of programmable vent 20) [0069]

Regarding claim 3, Hudon teaches the programmable vent of claim 1 further comprising: 
a plurality of slits in the first frame unit and a plurality of slits in the second frame unit of the vent (space between fins 27 of fixed aperture plate 26 and space between louvers 24 of vent housing 22)

Regarding claim 5, Hudon teaches the programmable vent of claim 1 further comprising: 
a digital display screen on the central housing unit wherein the screen displays indicia including time, date and temperature (Display 48 can include a current time indicator 88, a close time indicator 90, and a open time indicator 92, and/or other devices as required by the functionality of programmable vent 20) [0071]

Regarding claim 6, Hudon teaches the programmable vent of claim 1 further comprising: 
a plurality of buttons on the central housing unit wherein the plurality of buttons on the central housing unit allow the central housing unit to be programmed (User input device 49 has a set pushbutton 50, an hour pushbutton 52, and minute pushbutton 54 as shown, and/or other devices such as touch pads, switches, knobs and the like, or other devices as required by the functionality of programmable vent 20) [0071]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudon (CA2568782A1) in view of Dushyantkumar (US2020365344A1).
Regarding claim 4, Hudon does not teach the programmable vent of claim 1 
wherein the central housing unit has a bottom and wherein the bottom of the central housing unit is magnetic and wherein the first frame unit is magnetic and wherein the bottom of the central housing unit and the top of the first frame unit are secured together by magnetic force
Dushyantkumar teaches
wherein the central housing unit has a bottom and wherein the bottom of the central housing unit is magnetic and wherein the first frame unit is magnetic and wherein the bottom of the central housing unit and the top of the first frame unit are secured together by magnetic force (the damper control system 350 may be coupled with the conventional air register 120 using one or more internal and/or external magnets. The one or more internal magnets may magnetically couple with the conventional air register 120) [0026]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the magnetic securement system taught in Dushyantkumar to Hudon, in order to easily detach and reattach the controller module 34 to the vent housing 22.

Claim(s) 7-8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudon (CA2568782A1) in view of Thrasher (US2004166797A1).
Regarding claim 7, Hudon does not teach the programmable vent of claim 1 further comprising: 
an extended rod extending from the second frame unit of the vent wherein the extended rod is received within an opening of a lever secured to the motor of the central 5housing unit
Thrasher teaches
an extended rod extending from the second frame unit of the vent wherein the extended rod is received within an opening of a lever secured to the motor of the central 5housing unit (as shown on fig. 6, baffle 1192 is received within the opening of nut 1172 which is coupled to the worm screw 1170 driven by motor 1150)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the baffle 1192, nut 1172, worm screw 1170 and motor 1150 arrangement taught in Thrasher to Hudon, in order to allow the motor to be removable with the rest of the electronic components.

Regarding claim 8, Hudon, as modified by Thrasher, teaches the programmable vent of claim 7
wherein the extended rod is capable of being removed from the lever of the motor of the central housing unit and manually operated (as shown on fig. 7 of Thrasher, the baffle 1192 extends outside of both ends of register 1200. Therefore, in the event the housing 1000 is removed, baffle 1192 is still configured to be manually operable by a user)

Regarding claim 13, Hudon, as modified by Thrasher, teaches the programmable vent of claim 7
wherein the extended rod extends in a perpendicular manner with respect to the second frame unit (as shown on fig. 7 of Thrasher, baffle 1192 extends perpendicularly through the register 1200)

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudon (CA2568782A1) in view of Linde (US6837786B2).
Regarding claim 9, Hudon does not teach the programmable vent of claim 1 further comprising: 
a remove control for remotely controlling the central housing unit
Linde teaches
a remove control for remotely controlling the central housing unit (a hand held controller 312 wirelessly communicating with the signal receiver 311 to control the rotational movements of the vent blades 21) [col. 4 lines 30-32]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a remote control for the programmable vent taught in Hudon order to allow for the ability to control vents without contacting the vent directly, especially in cases where the vent is in a hard to reach location.

Regarding claim 10, Hudon does not teach the programmable vent of claim 9
wherein the remote controls more than one 15programmable vent
Linde teaches
wherein the remote controls more than one 15programmable vent (the control device 30 is capable of controlling more than one air vent arrangement 1) [col. 4 lines 48-50]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the remote control arrangement taught in Linde to Hudon, wherein a single remote controls all of the vents in a location, therefore cutting down on the number of remotes needed to control the system.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudon (CA2568782A1) in view of EarlyBird (https://earlybirdelectricians.com/electrical-circuits).
Regarding claim 11, Hudon does not explicitly teach the programmable vent of claim 1
wherein the central housing unit is electrically grounded
However, grounding of electrical equipment is well known in the art of electrical circuits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to electrically ground the central housing unit, since “without grounding, power surges or equipment damage could render electrical circuits dangerous or destructive. They could damage attached electrical appliances, shock nearby people, or even start fires” [EarlyBird para. 2].

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudon (CA2568782A1) in view of Jeong (CN106969411A), referring to the English translation dated 07/21/2022.
Regarding claim 12, Hudon does not teach the programmable vent of claim 1
wherein the central housing unit is water resistant
Jeong teaches
wherein the central housing unit is water resistant (In order to prevent the condensed water from flowing into the control box 91, a first waterproof partition rib 14B is formed on the upper side of the fourth edge portion 14 to cover the opened lower side of the control box 91 outside the bezel…) [0087]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a waterproof rib arrangement taught in Jeong to the controller module 34 of Hudon, as modified, in order to ensure that the contents of the controller module 34 would continue to function in the event that moisture entered the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRETT P MALLON whose telephone number is (571)272-4749. The examiner can normally be reached Monday-Thursday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRETT PETERSON MALLON/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762